1 Mariah Gondeiro, Cal Bar No. 323683
  mgondeiro@freedomfoundation.com
2 Rebekah Millard, Cal Bar No. 256714
  rmillard@freedomfoundation.com
3 Freedom Foundation
  PO Box 552
4 Olympia, WA 98507
  Telephone: (360) 956-3482
5 Facsimile: (360) 352-1874

6 Attorneys for Plaintiffs

7

8

9
                                   IN THE UNITED STATES DISTRICT COURT
10
                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     TERRANCE MARSH, et al.,                          )     Case No. 2:19-cv-02382-JAM-DB
12                                                    )
                    Plaintiffs,                       )     STIPULATION RE: ACCEPTANCE OF
13                                                    )     SERVICE OF FIRST AMENDED
            v.                                        )     COMPLAINT AND TIME TO RESPOND TO
14                                                    )     SAME; ORDER THEREON
     AFSCME LOCAL 3299, et al.,                       )
15                                                    )     Courtroom: 6
                    Defendants.                       )     Judge: The Honorable John A. Mendez
16                                                    )     Trial Date: None Set
                                                      )     Action Filed: November 26, 2019
17                                                    )
                                                      )
18

19

20

21

22

23

24

25

26

27

28
     Stipulation; [Proposed] Order
     Marsh v. AFSCME Local 3299, No. 2:19-cv-02382-JAM-DB
                                                                                                  16194809.1
 1                                               STIPULATION
 2          Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Civil Local Rule 144(a),

 3 Plaintiffs Terrance Marsh, et al. (“Plaintiffs”), and Defendants Attorney General Xavier Becerra and

 4 Janet Napolitano in her official capacity as President of The Regents of the University of California

 5 (collectively, “State Defendants”), by and through their undersigned counsel, hereby stipulate and

 6 agree as follows:

 7          1.      The State Defendants shall accept service via e-mail to the State Defendants’ counsel of

 8 the First Amended Complaint that Plaintiffs shall file in this action on or before January 24, 2020,

 9 effective as of the date of filing.

10          2.      The State Defendants’ time to respond to the First Amended Complaint, through an

11 answer or other responsive pleading, shall be February 12, 2020.

12          3.      State Defendants and Plaintiffs further stipulate that this stipulation is neither intended

13 nor will be construed as a waiver of any objection or defense that the State Defendants may have or

14 could assert against the First Amended Complaint.

15          IT IS SO STIPULATED.

16                                                          Respectfully submitted,
17

18

19
            Dated: January 21, 2020                         By: /s/ Mariah Gondeiro
20                                                          Mariah Gondeiro
                                                            Rebekah Millard
21                                                          Attorneys for Plaintiffs Terrance Marsh, et al
22

23

24          Dated: January 21, 2020                         By: /s/ Gilbert J. Tsai
                                                            Gilbert J. Tsai
25                                                          Winston K. Hu
                                                            Attorneys for Janet Napolitano, in her official
26                                                          capacity as President of The Regents of the
                                                            University of California
27

28
     Stipulation; [Proposed] Order
     Marsh v. AFSCME Local 3299, No. 2:19-cv-02382-JAM-DB                                                     1
                                                                                                         16194809.1
1

2
            Dated: January 21, 2020                         OFFICE OF THE ATTORNEY GENERAL
3                                                           Xavier Becerra
                                                            Attorney General of California
4                                                           Anthony R. Hakl
                                                            Supervising Deputy Attorney General
5

6                                                           By: /s/ Anthony P. O’Brien
                                                            Anthony P. O’Brien
7                                                           Deputy Attorney General
                                                            Attorneys for Xavier Becerra, in his official
8                                                           capacity as Attorney General of California
9

10
                                                    ORDER
11
            PURSUANT TO THE STIPULATION OF THE PARTIES, and finding good cause therein, IT
12
     IS HEREBY ORDERED that the State Defendants’ deadline to file its answer or other response to
13
     Plaintiffs' First Amended Complaint shall be February 12, 2020.
14

15
            IT IS SO ORDERED.
16

17
     Date: 1/21/20
18

19                                                          /s/ John A. Mendez___________
                                                            The Honorable John A. Mendez
20

21

22

23

24

25

26

27

28
     Stipulation; [Proposed] Order
     Marsh v. AFSCME Local 3299, No. 2:19-cv-02382-JAM-DB                                                   2
                                                                                                        16194809.1
